DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendments filed January 4th, 2021 have been entered. Claims 1, 6-11, and 16-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112b Claim Rejection (under lack of antecedent basis) previously set forth in the Non-Final Office Action mailed August 7th, 2020 and are hereby withdrawn in light of their correction. However, applicant’s amendments have necessitated further 112(b) rejection for claim 1 as set forth below (under confusion/uncertainty of the term or confusing antecedent basis).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 (and all dependents thereof) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitations “the center section having a left side perimeter and a right side perimeter; a left side section disposed on a left side of the center section, the left side section including a left drop portion extending from the left side perimeter of the center section” and “a right side section disposed on a [[the]] right side of the center section, the right side section including a right drop portion extending from the right side perimeter of the center section” are recited. There is is the left/right side of the center section and is indistinguishable respectively thereof. For the purposes of examination, the limitations of claim 1 are construed to read as “the center section having a left side perimeter and a right side perimeter; a left side section disposed on [[a]] the left side perimeter of the center section, the left side section including a left drop portion extending from the left side perimeter of the center section” and “a right side section disposed on [[a]] the right side perimeter of the center section, the right side section including a right drop portion extending from the right side perimeter of the center section” as is appropriately/equivalently disclosed in claim 11. Appropriate correction is required
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 11, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan (U.S. Pub. No. 20140373277) in view of Brun (French Pat. No. 2599610A1), Simon (U.S. Pat. No. 2139980) and “Fill Power”.
Regarding claim 1, Fan discloses (Fan: FIGS. 1-3) a comforter (as illustrated in FIG. 1) for a bed of a particular size (paragraph 0031: “bedding dimension (e.g. King, Queen, Full, Twin)”), the bed including a mattress of the particular size (paragraph 0031), the mattress of the particular size having a left side and a right side (inherent to a mattress of the type disclosed in paragraph 0031), the comforter comprising: a center section (102/202/302; FIGS. 1-3) sized to cover a top side of the mattress of the particular size (paragraph 0031: “high usage area is a given, standard, bedding dimension (e.g. King, Queen, Full, Twin), while the low usage portion forms a border around that region”), to extend partially over the left side of the mattress of the particular size, and to extend partially over the right side of the mattress of the particular size, the center section including a first filling material (108/A; FIGS. 1 and 2; paragraph 0026: those skilled in the art will recognize that the standard and premium fillers are relative to one another; paragraph 0030: premium filling column of Down, ordinary filling column of Down with foam) with a first percentage of down and a first fill power, the center section having a left side perimeter and a right side perimeter (the boundaries between 102 and 104; FIG. 1, and the boundaries between 301 and 302; FIG. 3); a left side section disposed on {the left side perimeter} of the center section (as illustrated leftmost in FIG. 3), the left side section including a left drop portion extending from the left side perimeter of the center section (paragraph 0031 as illustrated in FIGS. 1-3), the left side section including a second filling material (110, within 104/202/301; FIGS. 1-3) with feathers, a second percentage of down (paragraph 0026: “Down, is secured in the low usage area while a different superior material, is secured in the high usage area”) and a second fill power; and a right side section (as illustrated rightmost in FIG. 3) disposed on {the right side perimeter} of the center section, the right side section including a right drop portion extending from the right side perimeter of the center section 
It is considered for the purposes of examination that the ‘left drop portion’ and the ‘right drop portion’ are comprised entirely within the left side portion and the right side portion and such portions are considered ‘configured to at least partially drop’, where it is clearly evident by applicant’s drawings that the left/right drop portion coincides and encompasses the entirety of the left/right side portion in light of the center section extending over the sides of the mattress. Absent any reasonable explanation (in light of the lack of definition provided in the Specification or the Figures of Applicant’s disclosure). Any other interpretation would necessitate a drawing objection under 37 CFR 1.83(a) due to the claimed subject matter not being shown which would necessitate cancellation of the claimed subject matter.
However, Fan does not explicitly disclose a solitary embodiment wherein the first filling material is explicitly Down with a first percentage and the second filling material is Down with a second percentage, where explicitly the first percentage is greater than the second percentage, nor explicitly reciting the center section to extend partially over the left side of the mattress of the particular size, and to extend partially over the right side of the mattress of the particular size.
Regardless, Brun teaches (FIG. 1) a comforter for a bed (as illustrated in FIG. 1), wherein there is a center section (1; FIG. 1), and a side portion (2), where the center section comprises a filling material th paragraph: “feather and down in different proportions”) and a second filling material of Down (page 2, 8th paragraph: “We can for example choose for the periphery a lower quality down, or feather down mixes”)
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the combination of a superior Down composition (of arbitrary proportion) and lower quality Down composition as Brun provides (page 2, final two paragraphs) for the superior Down composition and lesser Down composition of Fan (paragraphs 0025, 0026, 0030) into a single embodiment. Where Brun acknowledges that “The price of the material could be a determining criterion of choice. We can for example choose for the periphery a lower quality down, or feather-down mixes, etc.” (page 2, final paragraph), where clearly a lower quality feather down composition would reduce costs. It is further acknowledged in Fan that “what is needed in the art is an article that allows for the retention of high performance materials in pre-designated zones, while lowering the cost of manufacture” (paragraph 0008) as a recognized problem/need in the art at the time of the invention. 
It would have been obvious to try a superior Down composition in combination with a lesser Down composition in the center and side sections respectively in Fan (108 and 120 in 102/202/302 and 104/201/301; FIGS. 1-3) as Brun teaches (page 2, final two paragraphs; 1 and 2; FIG. 1) wherein the Down quality of the sides is lesser than the Down quality of the center section as Brun teaches (page 2, final two paragraphs). Where the composition thereof would predictably avail a manufacturer to lower the costs of manufacturing with a known composition of superior and lesser Down compositions as Brun demonstrates (page 2, final two paragraphs), thus addressing the recognized need identified in Fan (paragraph 0008), while executing Fan’s envisioned Down sides (paragraph 0026) with superior Down at the center (paragraphs 0030: premium filling column A; and paragraph 0026: superior center section) wherein Brun and Fan share very similar composition/arrangement and material considerations that would have availed a person of ordinary skill in the art to pursue the potential solution of Brun (page 2, 
However, Fan in view of Brun still does not disclose explicitly wherein the first filling has a percentage greater than the second filling.
Regardless, “Fill Power” teaches (paragraph 1 and 2), that “Fill power is the most frequently used measure of down quality” and that “Higher fill powers are associated with a larger percentage of down clusters”. Because the quality of the center section of Fan in view of Brun is superior to the side section thereof, by virtue of fill power being used as the measure of down quality, the fill power of the center section is conceivably larger than the side sections; where by further virtue of higher fill powers being associated with a larger percentage of Down, the percentage of Down in the center filling material (Fan: 108) must be greater than the percentage of Down in the side filling material (Fan: 110). 
The combination; hereafter “Fan Modified”, by possessing a first proportion of down for the filling material in the center section and a second percentage of down for the filling material in the left and right sections, such filling materials of such sections must inherently possess a respective fill power that determines the quality of down as “Fill Power” elaborates on. Further, Fan Modified teaches the second fill power being less than the first fill power, in light of the difference in quality of the down; with a higher quality down in the center which inherently constitutes a higher fill power as “Fill Power” teaches in accordance with Fan Modified.
However, while Fan Modified does disclose that “Those skilled in the art will also appreciate that the present invention is not limited to a particular size of the high usage area relative to the total dimensions of the bedding article” (Fan: paragraph 0032), Fan Modified still does not explicitly and positively recite the center section to extend partially over the left side of the mattress of the particular size, and to extend partially over the right side of the mattress of the particular size.

	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the marginal hanging portion of Simon (as illustrated in FIG. 4) into Fan Modified (as set forth above in claim 1). Where Simon acknowledges that “it may be adapted to drape more closely in conformity with the valence hanging below it” (page 2, second column, lines 7-13), and that such a configuration further “from an ornamental viewpoint… the use of the decorative element of the auxiliary drop augments the ornamental feature of the valence proper” (page 1, second column, lines 35-39). Where it is additionally considered that Fan Modified acknowledges that the size doesn’t need to be constrained to the size of the bed (Fan: as clarified in paragraphs 0031 and 0032)
	It would have been simple modification to have incorporated the marginal hanging portion of Simon (as illustrated in FIG. 4) into Fan Modified (as set forth above) such that the center section extended partially over the left and right sides of the mattress. Where the incorporation therein would better provide a more distinct and aesthetically pleasing edge to the side portions as Simon acknowledges (page 2, second column, lines 7-13; page 1, second column, lines 35-39). The combination hereafter “Fan modified”.
Regarding claim 9, Fan modified discloses (Fan: paragraph 0003) the comforter of claim 1, wherein the center section is divided into a plurality of baffle boxes arranged in a width direction of the center section, each of the baffle boxes extending across a longitudinal direction of the center section 
Regarding claim 10, Fan modified discloses (Fan: FIG. 3) the comforter of claim 1, wherein the center section is divided into a plurality of baffle boxes arranged in a longitudinal direction of the center section, each of the baffle boxes extending across a width-wise direction of the center section  (Fan: as illustrated in FIG. 3).
Regarding claim 11, Fan discloses (Fan: FIGS. 1-3) a comforter (as illustrated in FIG. 1) for a bed of a particular size (paragraph 0031: “bedding dimension (e.g. King, Queen, Full, Twin)”), the bed including a mattress of the particular size (paragraph 0031), the mattress of the particular size having a left side and a right side (inherent to a mattress of the type disclosed in paragraph 0031) the comforter comprising: a top sheet (paragraph 0022: “the bedding article 100 is formed of a top sheet”) of generally rectangular shape (as illustrated in FIGS. 1-3) larger in width and length than a top side of the mattress of the particular size (paragraph 0031); a bottom sheet (paragraph 0022: “the bedding article 100 is formed of a top sheet and a bottom sheet”) substantially a same shape and size as the top sheet and stitched together at a perimeter (claims 1 and 3, “wherein; the top and bottom sheet are joined by at least one of stitching”; “the top sheet and the bottom sheet are joined so as to produce a plurality of enclosed cells”, in other words enclosing all cells by stitching stitches the perimeter as the cells span within the entire perimeter of the sheets); stitching dividing the comforter into at least three sections (paragraph 0022, claims 1 and 3), the three sections including a center section (102/202/302; FIGS. 1-3) sized to cover the top side of a mattress of a particular size (paragraph 0031: “high usage area is a given, standard, bedding dimension (e.g. King, Queen, Full, Twin), while the low usage portion forms a border around that region”), to extend partially over the left side of the mattress of the particular size, and to extend partially over the right side of the mattress of the particular size, the center section having a left side perimeter and a right side perimeter (the boundaries between 102 and 104; FIG. 1, and the 
However, Fan does not explicitly disclose a single, solitary exemplary embodiment wherein the first filling material is explicitly Down with a first percentage and first fill power and the second filling material is Down with feathers and a second percentage and a second fill power, where explicitly the second percentage and first fill power is less than the first percentage and first fill power (or conversely the first percentage and first fill power being greater than the second percentage and second fill power), and further where the second fill power is less than the first fill power, nor explicitly reciting the center section to extend partially over the left side of the mattress of the particular size, and to extend partially over the right side of the mattress of the particular size
th paragraph: “feather and down in different proportions”) and a second filling material of Down (page 2, 8th paragraph: “We can for example choose for the periphery a lower quality down, or feather down mixes”)
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the combination of a superior Down composition (of arbitrary proportion) and lower quality Down composition as Brun provides (page 2, final two paragraphs) for the superior Down composition and lesser Down composition of Fan (paragraphs 0025, 0026, 0030) into a single embodiment. Where Brun acknowledges that “The price of the material could be a determining criterion of choice. We can for example choose for the periphery a lower quality down, or feather-down mixes, etc.” (page 2, final paragraph), where clearly a lower quality feather down composition would reduce costs. It is further acknowledged in Fan that “what is needed in the art is an article that allows for the retention of high performance materials in pre-designated zones, while lowering the cost of manufacture.” (paragraph 0008) as a recognized problem/need in the art at the time of the invention. 
It would have been obvious to try a superior Down composition in combination with a lesser Down composition in the center and side sections respectively in Fan (108 and 120 in 102/202/302 and 104/201/301; FIGS. 1-3) as Brun teaches (page 2, final two paragraphs; 1 and 2; FIG. 1) wherein the Down quality of the sides is lesser than the Down quality of the center section as Brun teaches (page 2, final two paragraphs). Where the composition thereof would predictably avail a manufacturer to lower the costs of manufacturing with a known composition of superior and lesser Down compositions as Brun demonstrates (page 2, final two paragraphs), thus addressing the recognized need identified in Fan (paragraph 0008), while executing Fan’s envisioned Down sides (paragraph 0026) with superior Down at the center (paragraphs 0030: premium filling column A; and paragraph 0026: superior center section) 
However, Fan in view of Brun still does not disclose explicitly wherein the first filling has a percentage greater than the second filling.
Regardless, “Fill Power” teaches (paragraph 1 and 2), that “Fill power is the most frequently used measure of down quality” and that “Higher fill powers are associated with a larger percentage of down clusters”. Because the quality of the center section of Fan in view of Brun is superior to the side section thereof, by virtue of fill power being used as the measure of down quality, the fill power of the center section is conceivably larger than the side sections; where by further virtue of higher fill powers being associated with a larger percentage of Down, the percentage of Down in the center filling material (Fan: 108) must be greater than the percentage of Down in the side filling material (Fan: 110).
The combination; hereafter “Fan Modified”, by possessing a first proportion of down for the filling material in the center section and a second percentage of down for the filling material in the left and right sections, such filling materials of such sections must inherently possess a respective fill power that determines the quality of down as “Fill Power” elaborates on. Further, Fan Modified teaches the second fill power being less than the first fill power, in light of the difference in quality of the down; with a higher quality down in the center which inherently constitutes a higher fill power as “Fill Power” teaches in accordance with Fan Modified.
However, while Fan Modified does disclose that “Those skilled in the art will also appreciate that the present invention is not limited to a particular size of the high usage area relative to the total dimensions of the bedding article” (Fan: paragraph 0032), Fan Modified still does not explicitly and 
Regardless, Simon teaches (FIG. 4) a comforter that comprises a center section (5; FIG. 4) that is filled with Down, and two side sections (4; FIG. 4) that is also filled with down, wherein the center section has a width that extends a short distance beyond side edges of the mattress on the bed of the particular size (as illustrated in FIG. 4; claim 1: “a comforter consisting of a body portion…said sheets of material being extended beyond the side edges of said body portion to form drops integral therewith, said drops being defined apart from the body portion by longitudinal seams”)
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the marginal hanging portion of Simon (as illustrated in FIG. 4) into Fan Modified (as set forth above in claim 1). Where Simon acknowledges that “it may be adapted to drape more closely in conformity with the valence hanging below it” (page 2, second column, lines 7-13), and that such a configuration further “from an ornamental viewpoint… the use of the decorative element of the auxiliary drop augments the ornamental feature of the valence proper” (page 1, second column, lines 35-39). Where it is additionally considered that Fan Modified acknowledges that the size doesn’t need to be constrained to the size of the bed (Fan: as clarified in paragraphs 0031 and 0032)
	It would have been simple modification to have incorporated the marginal hanging portion of Simon (as illustrated in FIG. 4) into Fan Modified (as set forth above) such that the center section extended partially over the left and right sides of the mattress. Where the incorporation therein would better provide a more distinct and aesthetically pleasing edge to the side portions as Simon acknowledges (page 2, second column, lines 7-13; page 1, second column, lines 35-39). The combination hereafter “Fan modified”
Regarding claim 19, Fan modified discloses (Fan: paragraph 0003) the comforter of claim 11, wherein the center section is divided into a plurality of baffle boxes arranged in a width direction of the 
Regarding claim 20, Fan modified discloses (Fan: FIG. 3) the comforter of claim 11, wherein the center section is divided into a plurality of baffle boxes arranged in a longitudinal direction of the center section, each of the baffle boxes extending across a width-wise direction of the center section  (Fan: as illustrated in FIG. 3)
Claims 6, 8, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan modified in further view of Werthaiser (U.S. Pub. No. 20150013068).
Regarding claim 6, Fan modified discloses (as set forth above in claim 1) the comforter of claim 1, wherein the left side section and the right side section each include a blend of feathers and down with a sufficient percentage of down to emulate substantially a same loft as the center section. 
While Fan modified does not explicitly disclose wherein the left side section and the right side section each include a blend of feathers and down with a sufficient percentage of down to emulate substantially a same loft as the center section; the recitation that an element is “sufficient” to perform a given function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. 
Further, it is known in the art as taught by Werthaiser that “In various embodiments, the second fill material is generally less expensive than the first fill material {in other words: of lower quality}. In various embodiments, the amount of the first and the second fill materials which is inserted into the first and second portions, respectively, will be such that the first and second portions have the same apparent loft or thickness, so that on visual inspection, no difference can be detected between the first and second portions.” (paragraph 0019)

It would have been simple modification to have incorporated the considerations contemplated by Werthaiser into the proportions of the center and side sections of Fan modified (as set forth in claim 1 above). Where the incorporation thereof would render the comforter of Fan modified uniform in thickness, providing a more aesthetically pleasing comforter that would avail a person to lie uniformly thereon compared to discontinuous and bulging portions and valleys with non-identical loft. The combination hereafter “Fan as Modified”
Regarding claim 8, Fan modified discloses (Fan: FIGS. 1-3) the comforter of claim 1, wherein the center section is divided into a plurality of baffle boxes arranged in a pattern across the center section (As illustrated in FIGS. 1-3).
However, Fan modified does not disclose wherein the plurality of baffle boxes are arranged in a checkerboard pattern.
Regardless, Werthaiser teaches (FIGS. 1 and 2) a comforter wherein the center section is divided into a plurality of baffle boxes arranged in a checkerboard pattern across the center section (as illustrated in FIGS. 1 and 2; clarified in paragraph 0015).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the checkerboard pattern baffle boxes of Werthaiser (as illustrated in FIGS. 1 and 2; clarified in paragraph 0015) into the linear baffles of Fan modified (Fan: 105; as illustrated in FIGS. 1-3; clarified in paragraph 0004). Where it is acknowledged in Werthaiser that “as is 
It would have been simple modification to have incorporated the Permabaffle® alongside the karo-step baffle of Werthaiser (as illustrated as a checkerboard baffle construction in FIGS. 1 and 2; clarified in paragraph 0015 and 0029) into the linear baffles of Fan modified (Fan: 105; as illustrated in FIGS. 1-3; clarified in paragraph 0004). Where the incorporation thereof would advantageously keep the fill from shifting in the center section, thereby further preventing the introduction of cold-spots in either the longitudinal or lateral direction of the center section.
Regarding claim 16, Fan modified discloses (as set forth above in claim 11) the comforter of claim 11, wherein the left side section and the right side section each include a blend of feathers and down with a sufficient percentage of down to emulate substantially a same loft as the center section. 
While Fan modified does not explicitly disclose wherein the left side section and the right side section each include a blend of feathers and down with a sufficient percentage of down to emulate substantially a same loft as the center section; the recitation that an element is “sufficient” to perform a given function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. 
Further, it is known in the art as taught by Werthaiser that “In various embodiments, the second fill material is generally less expensive than the first fill material {in other words: of lower quality}. In 
It would have been obvious to one of ordinary skill in the art to have incorporated the considerations contemplated by Werthaiser (paragraph 0019) into the proportions of the center and side sections of Fan modified (as set forth in claim 11 above). Where additionally it is acknowledged in Fill Power that “thickness is often called "loft." A comforter that uses 550 fill power down, for example, would have to use approximately 40%-50% greater weight of down than a similar item that uses 800 fill power down to provide the same loft” (page 2, paragraph 2).
It would have been simple modification to have incorporated the considerations contemplated by Werthaiser into the proportions of the center and side sections of Fan modified (as set forth in claim 11 above). Where the incorporation thereof would render the comforter of Fan modified uniform in thickness, providing a more aesthetically pleasing comforter that would avail a person to lie uniformly thereon compared to discontinuous and bulging portions and valleys with non-identical loft. The combination hereafter “Fan as Modified”
Regarding claim 18, Fan modified discloses (Fan: FIGS. 1-3) the comforter of claim 11, wherein the center section is divided into a plurality of baffle boxes arranged in a pattern across the center section (As illustrated in FIGS. 1-3).
However, Fan modified does not disclose wherein the plurality of baffle boxes are arranged in a checkerboard pattern.
Regardless, Werthaiser teaches (FIGS. 1 and 2) a comforter wherein the center section is divided into a plurality of baffle boxes arranged in a checkerboard pattern across the center section (as illustrated in FIGS. 1 and 2; clarified in paragraph 0015).

It would have been simple modification to have incorporated the Permabaffle® alongside the karo-step baffle of Werthaiser (as illustrated as a checkerboard baffle construction in FIGS. 1 and 2; clarified in paragraph 0015 and 0029) into the linear baffles of Fan modified (Fan: 105; as illustrated in FIGS. 1-3; clarified in paragraph 0004). Where the incorporation thereof would advantageously keep the fill from shifting in the center section, thereby further preventing the introduction of cold-spots in either the longitudinal or lateral direction of the center section.
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan as Modified in further view of itself and “Feather Down Mixes & What the Numbers Mean”, hereafter “Feather Down Mixes”.
Regarding claim 7, Fan as Modified discloses (as set forth above in claim 6) the comforter of claim 6, wherein the first percentage of down in the center section is greater, and the second percentage of down in the left side section and in the right side section is smaller.

Regardless, Fan as Modified discloses the claimed invention except for the particular ranges of the first percentage of down being greater than 70% and smaller than 95% and the second percentage of down being greater than 5% and less than 30%.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have attempted a range of 70%-95% for the first percentage and 5%-30% for the second percentage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The instant specification does not disclose the ranges as significant. To provide criticality applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range (MPEP 2144.05 III.A). Particularly paragraphs 0028 and 0029 appear to state that 70-95% and 5-30% is just an exemplary range (e.g. “In some embodiments… being greater than 50% (e.g. 70%-95%)” and “In some embodiments… being less than 50% (e.g. 5%-30%)”). Where the percentage of down is a known results effective variable as Feather Down Mixes acknowledges (page 4: Examples of Fill Power) when taken in context of Fill Power (page 1, paragraphs 1 and 2) with the fill power being consequent of the down quality, and the fill power being consequent of the fill percentage, with a few possible conversions exemplified in Feather Down Mixes (page 4) there would have been no unexpected results from utilizing a range of 70-95% for the center and 5%-30% for the sides, where the percentage proportions thereof are known to impact the loft of the mattress (Feather Down Mixes: page 3) while the concentration of down is known to impact the warmth of the article (Feather Down Mixes: page 3), where lower quality downs are less expensive than superior quality downs (Brun: page 2, final paragraph). Therefore, it 
Regarding claim 17, Fan as Modified discloses (as set forth above in claim 16) the comforter of claim 16, wherein the first percentage of down in the center section is greater, and the second percentage of down in the left side section and in the right side section is smaller.
However, Fan as Modified provides a center and side section of arbitrary percentages of Down, Fan as Modified does not explicitly disclose wherein the center section has a first percentage of down greater than 70% and smaller than 95%, and the second percentage of down is greater than 5% and smaller than 30%.
Regardless, Fan as Modified discloses the claimed invention except for the particular ranges of the first percentage of down being greater than 70% and smaller than 95% and the second percentage of down being greater than 5% and less than 30%.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have attempted a range of 70%-95% for the first percentage and 5%-30% for the second percentage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The instant specification does not disclose the ranges as significant. To provide criticality applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range (MPEP 2144.05 III.A). Particularly paragraphs 0028 and 0029 appear to state that 70-95% and 5-30% is just an exemplary range (e.g. “In some embodiments… being greater than 50% (e.g. 70%-95%)” and “In 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have optimized the ranges of percentages in Fan as Modified (arbitrary percentages as set forth in claim 11 above) to 70-95% for the center section and 5%-30% for the side sections, particularly because Fan as Modified expresses interest in lower cost by using a lesser quality filler in the side sections (Fan: paragraphs 000, 0019, and 0026), where further optimization may be sought to suit the center and side sections to the user’s preferences depending upon how much warmth, and support they desire.
Response to Arguments
Applicant’s arguments, see Remarks (page 5, 'Claim Objections'), filed January 4th, 2021, with respect to 'Claim Objections' (though directed to 112b Claim Rejections) have been fully considered and are persuasive.  The 112b Rejections of January 4th, 2021 has been withdrawn.
Notably, the lack of antecedent basis has been addressed by applicant’s amendments for claims 1 and 11. Therefore, the rejections previously asserted thereon are hereafter respectfully withdrawn.
However, claim 1 still possesses antecedent basis issues that are not from a lack of antecedent basis, but confusing antecedent basis that leaves the claim in its presently amended form unclear. and a left side perimeter of the center section) differentiates. In light of this the claims are construed that the left/right side of the center section is the left/right side perimeter of the center section.
Applicant's arguments filed January 4th, 2021 have been fully considered but they are not persuasive.
Particularly with regard to Applicant’s arguments (see Remarks: pages 6-7) concerning that none of Fan, Brun, Simon, and Fill Power teaches a center section that drops over the sides of a mattress. Notably, applicant does not claim explicitly “a center section that drops over the sides of a mattress”. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Notably applicant is claiming “to extend partially over the left side of the mattress of the particular size” not “drops over the sides of the mattress of the particular side”. Further, applicant’s Specification conflictingly states “The first side section may be defined as the drop portion that at least partially hangs from a first side edge of the mattress…. The second side section may be defined as the drop portion that at least partially hangs from the second edge of the mattress opposite to the first side edge” (paragraph 13), which through the use of ‘defined’ may constrain applicant’s usage of the language ‘drop portions’, where clearly Fan alone demonstrates ‘drop portions’ by possessing side portions of the comforter that extend over the sides of the mattress (as considered by the disclosure of Fan in Paragraph 0031 concerning the high usage area being the dimension of the mattress, and therefore the low usage area concerning the sides thereabout).
th, 2020, when discussing the disclosure of Simon and then confusingly noted FIG. 2 in the modification/conclusory paragraphs of the Rejection (but maintaining the citations and passages of Simon referent to FIG. 4). Examiner has acknowledged and corrected this matter to solely refer to FIG. 4 and the rejection still stands that the perimeter sides of the center section of Simon extend partially over the left/right side of the mattress of the particular size. Where the inclusion of such a feature improves the aesthetical appearance of the drop portions as Simon explicitly recognizes (page 1, second column, lines 35-39, page 2, col. 1 line 42-col. 2 line 13).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Particularly, Fan already possesses left and right side portions that are expected to hang over the edges of the bed (in light of Fan: paragraph 0031 that establishes the high usage area coincides with the dimensions of the bed). Where further Simon appears to indicate on page 2, col. 1 line 42-col. 2 line 6 “In some instances, the drop or marginal portion 4 will be constructed of a different thickness of material than the comforter portion covering the bed proper as shown in FIG. 4 and may be defined apart from the body portions by longitudinal seams 16 extending from end to end of the comforter since little warmth is necessary along the rails of the bed…”. Therefore, it seems as though Simon does disclose the comforter comprising center and side sections, Simon does actually consider the side 
The discussion of the skirt does not appear to be germane to the present Rejection at hand as Simon possesses the features noted above, and the side sections are in fact extensions of the center section as FIGS. 4 and page 2, col. 1 line 42-col. 2 line 6 sets forth.
In response to applicant's argument that Simon is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Simon is concerned with a comforter, one embodiment of which sets forth a center section that extends partially over the sides and further does possess side sections of different thermal capacity (FIG. 4 and page 2, col. 1, line 42-col. 2 line 6). Thereby being adequately within the field of applicant’s endeavor (comforters) and further being reasonably pertinent to the particular problem with which applicant was concerned (a center section of considerable warmth and side sections of lesser warmth). Therefore, Simon is considered to be analogous art.
In light of the aforementioned Examiner is not persuaded by Applicant’s arguments and maintains the 103 Rejections for reasons of record and those set forth above.
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE HALL/Examiner, Art Unit 3673      
                                                                                                                                                                                                  

/NICHOLAS F POLITO/
Primary Examiner, Art Unit 3619
3/26/2021